Exhibit 10.3

 

PARENT GUARANTEE

 

Guarantee, dated as of 5 November, 2004, by TOTAL S.A., a corporation organized
under the laws of France (the “Guarantor”), in favor of SABINE PASS LNG, L.P., a
limited partnership organized under the laws of the state of Delaware, U.S.A.
(“Guaranteed Party”).

 

1.             Guarantee.  To induce the Guaranteed Party to enter into the LNG
Terminal Use Agreement dated as of September 2, 2004 (the “Agreement”) with
TOTAL LNG USA, INC. (the “Company”), the Guarantor absolutely, unconditionally
and irrevocably guarantees to the Guaranteed Party and its successors and
permitted assigns the prompt payment of all amounts that become due and payable
(subject to any applicable grace period) by the Company to the Guaranteed Party
under the Agreement from and after the “Commercial Start Date” as such term is
defined in the Agreement, including payment obligations in respect of any breach
of the Agreement by the Company after the Commercial Start Date (collectively,
the “Obligations”); provided, however, the Guarantor’s total liability in
respect of the Obligations shall be a cumulative maximum amount of Two Billion
Five Hundred Million U.S dollars ($2,500,000,000) (the “Maximum Guaranteed
Amount”).  All amounts paid by or on behalf of the Company pursuant to the
Agreement in respect of the Obligations shall be included in determining whether
the Maximum Guaranteed Amount has been reached and shall count towards the
satisfaction thereof for all purposes of this Guarantee.  Notwithstanding
anything to the contrary, the following are excluded from the definition of
Obligations and the Guarantor shall have no liability in respect thereof: 
obligations to pay the Guaranteed Party or third parties for claims or by way of
indemnity or contribution for claims arising in tort or strict liability, or
claims for damages to property of the Guaranteed Party or any third party or
personal injury to the Guaranteed Party’s or any third party’s employees, agents
or contractors under the laws of any jurisdiction.  For the avoidance of doubt,
in no event shall Guarantor have any obligation under the Guarantee unless and
until the Commercial Start Date occurs.

 

2.             Nature of Guarantee.  This Guarantee is a primary and original
obligation of Guarantor and is an absolute, unconditional, irrevocable guaranty
and, to the extent permitted by applicable law, shall remain in full force and
effect without regard to any invalidity with respect to the execution and
delivery of the Agreement by the Company or the execution and delivery by the
Company of any other agreement between the Company and the Guaranteed Party. 
The Guarantor’s obligations hereunder shall not be affected by the existence,
validity, enforceability, perfection or extent of any collateral therefor or by
any other circumstance relating to the Obligations that might otherwise
constitute a legal or equitable discharge of or defense to the Guarantor not
available to the Company.  The Guarantor agrees that the Guaranteed Party may
resort to the Guarantor for payment of any of the Obligations whether or not the
Guaranteed Party shall have resorted to any collateral therefor or shall have
proceeded against the Company or any other obligor principally or secondarily
obligated with respect to any of the Obligations.  The Guaranteed Party shall
not be obligated to file any claim relating to the Obligations in the event that
the Company becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to so file shall not affect
the Guarantor’s obligations hereunder.  In the event that any payment to the
Guaranteed Party in respect of any Obligations is rescinded or must otherwise be
returned for any reason whatsoever, the Guarantor shall remain liable hereunder
with respect to such Obligations as if such payment had not been made.  The
Guarantor reserves the right to (a) set-off against any payment that has become
due and payable

 

1

--------------------------------------------------------------------------------


 

hereunder any amount that has become due and payable by the Guaranteed Party to
the Company under the Agreement and (b) assert defenses which the Company may
have under or with respect to the Agreement to payment of any Obligations other
than defenses arising from the bankruptcy or insolvency of the Company or the
Company’s failure to have the authority to (x) execute or deliver the Agreement
or (y) perform its obligations under the Agreement.  Any arbitral decision
(whether in a contested arbitration, by default or otherwise) under the
Agreement shall conclusively determine the liability of the parties hereto with
respect to the subject matter of such arbitral decision.

 

3.             Changes in Obligations, Collateral therefor and Agreements
Relating thereto; Waiver of Certain Notices.  The Guarantor agrees that the
Guaranteed Party may at any time and from time to time, either before or after
the maturity thereof, without notice to or further consent of the Guarantor,
extend the time of payment of, or exchange or surrender any collateral for, any
of the Obligations, and may also make any agreement with the Company or with any
other party to or person liable on any of the Obligations or interested therein,
for the extension, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification or any amendment of the terms of the
Agreement (other than any Restricted Amendment) or of any agreement between the
Guaranteed Party and the Company or any such other party or person without in
any way impairing or affecting this Guarantee.  “Restricted Amendment” means any
modification or amendment of the Agreement which (i) extends the term of the
Agreement or (ii) increases the amount to be paid by the Company under the
Agreement. Notwithstanding the foregoing, Guarantor agrees that (x) if a
Restricted Amendment is executed without its written consent that extends the
term of the Agreement, this Guarantee shall remain in full force and effect for
the term specified in the Agreement prior to such Restricted Amendment and (y)
if a Restricted Amendment is executed without its written consent that increases
the amount to be paid by the Company under the Agreement, the Guarantor shall
remain liable for such of the Obligations as would have been owed had such
Restricted Amendment not been executed.  The Guarantor waives:

 

(a)           notice of the acceptance of this Guarantee;

 

(b)           notice of the creation, existence or acquisition of all or any
part of the Obligations;

 

(c)           notice or consent respecting any modification of the Obligations
or the Agreement (other than any Restricted Amendment);

 

(d)           notice of adverse change in the Company’s financial condition or
of any other fact which might increase the Guaranteed Party’s risk;

 

(e)           notice of presentment, demand for payment, notice of dishonor and
protest with respect to any instrument; and

 

(f)            notice of Company’s default.

 

4.             Expenses.  The Guarantor agrees to pay on demand all fees and out
of pocket expenses (including the reasonable fees and expenses of the Guaranteed
Party’s counsel) in any way relating to the enforcement or protection of the
rights of the Guaranteed Party hereunder;

 

2

--------------------------------------------------------------------------------


 

provided, that the Guarantor shall not be liable for any expenses of the
Guaranteed Party if no payment under this Guarantee is otherwise due.

 

5.             Subrogation.  Upon payment of the Obligations, the Guarantor
shall be subrogated to the rights of the Guaranteed Party against the Company
with respect to such Obligations, provided that such right of subrogation shall
not be exercised until the earlier of (a) the satisfaction in full of all
indebtedness of the Guaranteed Party secured by the “Sabine Pass Facility” (as
defined in the Agreement) or (b)  the satisfaction in full of all Obligations.

 

6.             No Waiver; Cumulative Rights.  No failure on the part of the
Guaranteed Party to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Guaranteed Party or allowed
it by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised by the Guaranteed Party at any time or from time to time.

 

7.             Representations and Warranties.  The Guarantor hereby represents
and warrants that:

 

(a)           the Guarantor is duly organized, validly existing and in good
standing under the laws of France and has full corporate power to execute,
deliver and perform this Guarantee;

 

(b)           the execution, delivery and performance of this Guarantee have
been duly authorized by all necessary corporate action and do not contravene any
provision of the Guarantor’s certificate of incorporation or by-laws or any law,
regulation, rule, decree, order, judgment or contractual restriction binding on
the Guarantor or its assets;

 

(c)           all consents, licenses, clearances, authorizations and approvals
of, and registrations and declarations with, any governmental authority or
regulatory body necessary for the due execution, delivery and performance of
this Guarantee have been obtained and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Guarantee; and

 

(d)           this Guarantee constitutes a legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

8.             Assignment.  Except as otherwise expressly provided in this
Guarantee, neither the Guarantor nor the Guaranteed Party may assign its rights,
interests or obligations hereunder to any other person or entity without the
prior written consent of the Guarantor or the Guaranteed Party, as the case may
be.  The Guaranteed Party shall be entitled to assign, mortgage or pledge all or
any of its rights, interests, and benefits hereunder to secure payment of any
indebtedness incurred or to be incurred in connection with the financing of the
development of the “Sabine Pass Facility” (as such term is defined in the
Agreement).  Guarantor shall execute and deliver to

 

3

--------------------------------------------------------------------------------


 

the lenders to whom such indebtedness is owed a consent to such assignment in
reasonable form and substance acceptable to the Guarantor and such lenders.

 

9.             Notices.  All notices or demands on the Guarantor shall be deemed
effective when received, shall be in writing and shall be delivered by hand or
by registered mail, or by facsimile transmission promptly confirmed by
registered mail, addressed to the Guarantor at:

 

TOTAL S.A.

2 place de la Coupole

92078 Paris La Défense Cedex

France

Attention:  Legal Director, Gas & Power

Facsimile:  331.4744.3807

 

or to such other address or facsimile number as the Guarantor shall have
notified the Guaranteed Party in a written notice delivered to the Guaranteed
Party.

 

10.           Termination.

 

(a)           This Guarantee shall remain in full force and effect and shall be
binding on the Guarantor, its successors and assigns until the first to occur of
any of the following events (a “Termination Event”): (i) all obligations of the
Guarantor hereunder having been satisfied (including, without limitation, as a
result of the Guaranteed Party (and/or its designee) having received an amount,
in the aggregate, equal to the Maximum Guaranteed Amount pursuant to the
Agreement and/or this Guarantee), (ii) such time that the Company or its
assignee or successor in interest under the Agreement would have satisfied the
Credit Test if the Company or such assignee or successor in interest had been a
replacement guarantor as referred to in Section 10(b) below, (iii) termination
as provided in Section 10(b) below, (iv) termination as provided in Section
10(c) below, or (v) the 20th anniversary of the Commercial Start Date.  For the
avoidance of doubt and without limiting the terms of this Section 10(a), this
Guarantee shall terminate in its entirety upon the termination of the Agreement
and the satisfaction of all Obligations.

 

(b)           Guarantor shall have the right to cause to be provided a
replacement guaranty that is in full substitution for and in lieu of this
Guarantee where the proposed replacement guarantor satisfies the Credit Test and
the proposed form of replacement guaranty is, in all material respects, no less
favorable to the Guaranteed Company than this Guarantee.  Upon the execution and
delivery of such a replacement guarantee by a replacement guarantor who
satisfies the Credit Test, this Guarantee automatically shall terminate and be
null and void for all purposes.  “Credit Test” means that after giving effect to
the execution and delivery of such a replacement guaranty by the proposed
replacement guarantor, it shall be established to the Guaranteed Party’s
reasonable satisfaction that the proposed replacement guarantor has a credit
rating with respect to its senior long-term unsecured debt of “A3” (or higher)
by Moody’s Investor Service (“Moody’s”) or “A-” (or higher) by Standard and
Poor’s (“S&P”) (provided that in the event either such rating agency ceases to
publish such ratings, an equivalent rating by a comparable rating agency shall
be used).

 

4

--------------------------------------------------------------------------------


 

(c)           Guarantor shall have the right to cause to be provided to the
Guaranteed Party an Acceptable Letter of Credit in an aggregate amount equal to
the then current LC Amount that is in full substitution for and in lieu of this
Guarantee.  Upon the execution and delivery of such Acceptable Letter of Credit
by an Acceptable LC Issuer and the execution and delivery of the Escrow
Agreement by the Guarantor and the Guaranteed Party, this Guarantee
automatically shall terminate and be null and void for all purposes. 
“Acceptable Letter of Credit” shall mean an irrevocable standby letter of credit
in form and substance reasonably satisfactory to the Guaranteed Party issued to
and for the benefit of the Guaranteed Party on which the Guaranteed Party may:
(i) draw upon demand for any amounts that have become due and payable by the
Company under the Agreement or (ii) draw the entire remaining amount under the
Acceptable Letter of Credit if the Acceptable Letter of Credit is not renewed or
replaced to the full value of the LC Amount not later than thirty (30) days
prior to the scheduled date of its expiry.  In order to be an “Acceptable Letter
of Credit”, a letter of credit must be issued by an Acceptable LC Issuer and
must by its terms have an initial expiration date at least twelve months beyond
its date of issuance and require the issuer to provide a written notice of
non-renewal at least thirty days prior to its current expiration date.  Any
amount drawn by the Guaranteed Party because the Acceptable Letter of Credit is
not renewed or replaced (the “Escrow Amount”) that has not yet been applied to
amounts then due and payable by the Company under the Agreement shall be held in
a special account (established pursuant to an escrow agreement mutually
acceptable to the Guarantor and the Guaranteed Party (the “Escrow Agreement”),
which Escrow Agreement shall provide that (x) all interest earned on the Escrow
Amount shall be released monthly to the Guarantor or its designee and (y) for
every dollar of Obligations paid by the Company pursuant to the Agreement, one
dollar of the Escrow Amount shall be released to the Guarantor or its designee)
for the Guaranteed Party’s benefit to secure the performance of the Company of
the Obligations (which account will be pledged to the Guaranteed Party’s
lenders).  The remaining balance of the Escrow Amount shall be returned promptly
to the Company should the Acceptable Letter of Credit be replaced or renewed or
the Agreement be terminated (subject to withholding for any claim that the
Guaranteed Party may have against the Company), with any interest accrued on the
Escrow Amount to be added to, and treated similarly to, the principal amount. 
“Acceptable LC Issuer” shall mean a United States bank or trust company (or
other bank or trust company that is reputable) that has both a short-term and
long-term Dollar deposit rating of at least Prime-1 and A2 by Moody’s or of at
least A-1 and A by S&P, provided in either case, in the event Moody’s or S&P
ceases to publish deposit ratings, an equivalent deposit rating by a comparable
rating agency shall be used.  The Acceptable Letter of Credit shall be governed
by the laws of the State of New York. “LC Amount” shall mean the Maximum
Guaranteed Amount reduced in accordance with Section 1 to reflect all amounts
paid by or on behalf of the Company pursuant to the Agreement in respect of the
Obligations.

 

(d)           This Guarantee shall be returned by Guaranteed Party to Guarantor
immediately after the occurrence of a Termination Event.

 

11.           Governing Law.  This Guarantee shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws.

 

5

--------------------------------------------------------------------------------


 

12.           Dispute Resolution.

 

(a)           Arbitration.  Any Dispute shall be exclusively and definitively
resolved through final and binding arbitration, it being the intention of the
Parties that this is a broad form arbitration agreement designed to encompass
all possible disputes.  “Dispute” means any dispute, controversy or claim (of
any and every kind or type, whether based on contract, tort, statute,
regulation, or otherwise) arising out of, relating to, or connected with this
Guarantee or the Agreement, including any dispute as to the construction,
validity, interpretation, termination, enforceability or breach of this
Guarantee or the Agreement, as well as any dispute over arbitrability or
jurisdiction.

 

(b)           Rules.  The arbitration shall be conducted in accordance with the
International Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) (as then in effect).

 

(c)           Number of Arbitrators.  The arbitral tribunal (“Tribunal”) shall
consist of three (3) arbitrators, who shall endeavor to complete the final
hearing in the arbitration within six months after the appointment of the last
arbitrator.

 

(d)           Method of Appointment of the Arbitrators.  Guaranteed Party and
Guarantor (the “Parties”) shall each appoint one (1) arbitrator within thirty
(30) days of the commencement of the arbitration, and the two arbitrators so
appointed shall select the presiding arbitrator within thirty (30) days after
the latter of the two arbitrators has been appointed by the Parties.  If a Party
fails to appoint its Party-appointed arbitrator or if the two Party-appointed
arbitrators cannot reach an agreement on the presiding arbitrator within the
applicable time period, then the AAA shall serve as the appointing authority and
shall appoint the remainder of the three arbitrators not yet appointed.  If the
party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA as the appointing
authority shall make the prescribed appointment.

 

(e)           Consolidation.  If the Parties (and/or the Company) initiate
multiple arbitration proceedings under this Guarantee and/or under the
Agreement, the subject matters of which are related by common questions of law
or fact and which could result in conflicting awards or obligations, then either
Party may request prior to the appointment of the arbitrators for such multiple
or subsequent disputes that all such proceedings be consolidated into a single
arbitral proceeding.  Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the Disputes.

 

(f)            Place of Arbitration.  Unless otherwise agreed by all Parties to
the Dispute, the place of arbitration shall be Houston, Texas.

 

(g)           Language.  The arbitration proceedings shall be conducted in the
English language, and the arbitrators shall be fluent in the English language.

 

6

--------------------------------------------------------------------------------


 

(h)           Entry of Judgment.  The award of the arbitral tribunal shall be
final and binding.  Judgment on the award of the arbitral tribunal may be
entered and enforced by any court of competent jurisdiction.

 

(i)            Qualifications and Conduct of the Arbitrators.  All arbitrators
shall be and remain at all times wholly impartial, and, once appointed, no
arbitrator shall have any ex parte communications with any of the Parties
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

 

(j)            Costs and Attorneys’ Fees.  The arbitral tribunal is authorized
to award costs of the arbitration in its award, including (i) the fees and
expenses of the arbitrators; (ii) the costs of assistance required by the
tribunal, including its experts; (iii) the fees and expenses of the
administrator; (iv) the reasonable costs for legal representation of a
successful party; and (v) any such costs incurred in connection with an
application for interim or emergency relief and to allocate those costs between
the parties to the Dispute.  The costs of the arbitration proceedings, including
attorneys’ fees, shall be borne in the manner determined by the arbitral
tribunal.

 

(k)           Waiver of Challenge to Decision or Award.  To the extent permitted
by law, the Parties hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any governmental authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.

 

IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered by the
Guarantor to the Guaranteed Party as of the date first above written.

 

 

 

GUARANTOR:

 

 

 

TOTAL S.A.

 

 

 

 

 

By:

/s/ Robert Castaigne

 

 

 

Name: Robert Castaigne

 

 

Title: Chief Financial Officer

 

7

--------------------------------------------------------------------------------